Matter of Hannah T.R. (Soya R.) (2020 NY Slip Op 07200)





Matter of Hannah T.R. (Soya R.)


2020 NY Slip Op 07200


Decided on December 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2019-03999
 (Docket No. N-30634-14)

[*1]In the Matter of Hannah T. R. (Anonymous). Administration for Children's Services, respondent; Soya R. (Anonymous), appellant.


Tennille M. Tatum-Evans, New York, NY, for appellant.
James E. Johnson, Corporation Counsel, New York, NY (Jeremy W. Shweder and Julia Bedell of counsel), for respondent.
Cheryl S. Solomon, Brooklyn, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to article 10 of the Family Court Act, the mother appeals from an order of the Family Court, Kings County (Susan S. Danoff, J.H.O.), dated February 6, 2019. The order directed that the Administration for Children's Services not send the mother notice of future permanency hearings or permanency hearing reports, that the mother not be permitted to order transcripts of the court proceedings, and that the mother not be permitted to view any court files or documents.
ORDERED that the appeal is dismissed, without costs or disbursements.
A foster care placement terminates upon the child's 21st birthday (see Family Ct Act § 1055[e]). Here, the subject child turned 21 years old in March of 2020. Accordingly, the subject child is no longer subject to the order appealed from, and the appeal must be dismissed as academic (see Matter of Julian B. v Williams, 97 AD3d 670).
MASTRO, J.P., CHAMBERS, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court